DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final rejection on the merits of this application. Claims 1-7 are rejected and currently pending, as discussed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because they recite a judicial exception, directed to an abstract idea, without significantly more.

101 Analysis – Step 1
	Claim 1 is directed to an apparatus for generating a map (i.e., a machine). Therefore, Claim 1 is within at least one of the four statutory categories.
	Claim 6 is directed to a method for generating a map (i.e., a process). Therefore, Claim 6 is within at least one of the four statutory categories.
	Claim 7 is directed to a non-transitory recording medium for generating a map (i.e., a machine). Therefore, Claim 7 is within at least one of the four statutory categories.
101 Analysis – Step 2A Prong I
	Independent Claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
An apparatus for generating a map, comprising: 
a processor configured to: 
detect road areas representing roads from a bird's-eye view image, 
detect skeletal lines of the road areas and detects individual branch points of the skeletal lines as candidates for the centers of intersections, 
detect candidate intersection areas for the respective candidates for the centers of intersections from the bird's-eye view image, 
and detect two or more of the candidate intersection areas that at least partially overlap each other as a single intersection area, the candidate intersection areas respectively including the candidates for the centers and each representing an intersection.
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining…” in the context of this claim encompasses a person looking at an image and making a simple evaluation. See MPEP 2104.04(a)(2)(iii), wherein a mental process is defined as concepts that can be performed in the human mind, or by a human using a pen and paper.
101 Analysis – Step 2A Prong II
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
An apparatus for generating a map, comprising: 
a processor configured to: 
detect road areas representing roads from a bird's-eye view image, 
detect skeletal lines of the road areas and detects individual branch points of the skeletal lines as candidates for the centers of intersections, 
detect candidate intersection areas for the respective candidates for the centers of intersections from the bird's-eye view image, 
and detect two or more of the candidate intersection areas that at least partially overlap each other as a single intersection area, the candidate intersection areas respectively including the candidates for the centers and each representing an intersection.
	For the following reason, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
The “apparatus” and “processor” merely describe how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The apparatus and processor are recited at a high level of generality and merely automate the ”determining…” steps.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).
Accordingly, the additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.
101 Analysis – Step 2B
	Regarding Step 2B of the 2019 PEG, representative independent Claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an apparatus comprising a processor to perform the “determining…” steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. 
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of a processor is well-understood, routine, and conventional because the specification does not provide any indication that the processor is anything other than a conventional computer.
Dependent Claims 2-5 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of the dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine, and conventional additional elements that do not integrate the judicial exception in to a practical application. The limitations of  ”detect a road marking…” (Claim 2), “detect… a plurality of candidates” (Claim 3), “determine…” (Claim 3), “detect an area…” (Claim 3), and “detect a road edge…” (Claim 4) are directed to additional mental processes. The limitations of “detects… when the road marking exists between…” (Claim 2), “does not detect…when one of the skeletal lines passing…” (Claim 4), and “does not detect…when a difference…” (Claim 5) are directed to additional aspects of the “detect…” steps of Claim 1 and are no more than further elaboration on the existing mental processes. The limitation of “wherein the bird’s-eye view image includes altitude information…” in Claim 5 is no more than mere selection of a particular data source or data type to be manipulated, and is considered insignificant extra-solution activity. Therefore, dependent Claims 2-5 are not patent eligible under the same rationale as provided for in the rejection of Claim 1. 
Independent Claim 6 is analogous to independent Claim 1 and does not contain any additional elements.
Independent Claim 7 is analogous to independent Claim 1 and does not contain any additional elements besides a non-transitory recording medium. This limitation is well-understood, routine, and conventional in the art and amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept.
Therefore, Claims 1-7 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Reference A: US 20210342586 A1, filed 05/28/2020, hereinafter “Fleisig”.
Reference B: US 20060217879 A1, filed 04/13/2005, hereinafter “Ikeuchi”.
Reference U: “Automatic Extraction of Road Networks from Map Images”, published 03/11/2003, hereinafter “Itonaga”.
Reference V: “Automatic Method for Extraction of Complex Road Intersection Points From High Resolution Remote Sensing Images Based on Fuzzy Inference”, published 02/19/2020, hereinafter “Dai”.
Reference W: “RECOGNITION OF ROADS AND BRIDGES IN SAR IMAGE”, published 1998, hereinafter “Wang”.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Itonaga in view of Fleisig.

Regarding Claim 1, Itonaga teaches:
detect road areas representing roads from a bird's-eye view image, 
See at least pg. 63, right col. ¶2-3, wherein the process comprises a road-area recognition unit (described in Section 2), which takes an input image and detects road areas
See at least pg. 63, fig. 2, wherein the input map image is a top-down, or bird’s eye view of a road network
detect skeletal lines of the road areas 
See at least pg. 63, right col. ¶2-3, wherein the process comprises a road-area construction unit (described in Section 3), which takes the road areas and applies thinning processing
See at least pg. 66, left col. ¶2 and fig. 7, wherein the thinning processing results in a representation of the road network wherein each road is represented by a single centerline
and detects individual branch points of the skeletal lines as candidates for the intersections, 
See at least pg. 66, left col. ¶3, wherein points on the skeletal lines where the line branches into three or more directions are defined as potential junction nodes
detect candidate intersection areas for the respective candidates for the intersections from the bird's-eye view image, 
See at least pg. 66, right col. ¶1, wherein junction areas are defined, comprising a circle centered on the determined potential junction nodes. The radius of the circle corresponds to the distance transformation of the pixel representing the center of the junction from the bird’s eye image, or roughly half the width of the respective roads in the junction
and detect two or more of the candidate intersection areas that at least partially overlap each other as a single intersection area, the candidate intersection areas respectively including the candidates and each representing an intersection.
See at least pg. 68, left col. ¶4 and right col. ¶1-2, wherein partially overlapping candidate intersection areas are detected, and combined to form a single intersection area
See at least pg. 68, figs. 11 and 13, wherein the partially overlapping candidate intersection areas have respective candidates for the centers and each represents an intersection of the skeleton lines
Itonaga does not explicitly teach the process being performed by an apparatus comprising a processor, and the candidate intersection points being in the center of their respective intersections. 
Fleisig teaches:
an apparatus for generating a map, comprising: a processor configured to:
See at least [0028] and fig. 1, processor(s) 20 of apparatus 10
candidates for the center of intersections
See at least [0095], wherein after generating the skeleton map, the points where the skeleton lines meet comprise the centers of the intersections between the roads the skeleton lines represent
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Itonaga with Fleisig’s technique of using an apparatus comprising a processor, and determining the centers of the intersections from the skeletal lines. It would have been obvious to modify because doing so enables the extraction of road geometry from high-resolution optical, remote-sensing imagery without the need for manual annotation. This combination would result in map generation that requires less time and produces less errors, as recognized by Fleisig (see at least [0003]-[0005]).

Regarding Claim 2, Itonaga and Fleisig in combination disclose all of the limitations of Claim 1 as discussed above, and Itonaga additionally teaches:
detect a width across a road from the bird's-eye view image, 
See at least pg. 66, right col. ¶1, wherein the distance value represents the width of the respective road determined from the distance transformation
See at least pg. 64, right col. ¶2, wherein the distance transformation determines the width across the road at the respective point on a skeletal line from the bird’s eye view image
and the processor detects the two or more of the candidate intersection areas that at least partially overlap each other as separate intersection areas when the width exists between the candidates for the centers of the two or more of the candidate intersection areas.
See at least pg. 68, left col. ¶4 and right col. ¶1-2, wherein the partially overlapping candidate intersection areas are only determined to be a single intersection area if the distance between the candidates for the two or more intersection areas (N1 and N2 in fig. 13) is less than the maximum distance value of either N1 or N1. 
Therefore, Itonaga teaches detecting the two or more of the candidate intersection areas that partially overlap each other as separate if the region between the candidate points is wider than a width across the respective intersecting roads
Itonaga remains silent on detecting a road marking. Itonaga teaches determining overlapping candidate intersection areas to be separate when a distance d, representing the width across a road, is detected between the candidates for the intersection, but does not teach d being a road marking.
Fleisig teaches:
wherein the processor is further configured to detect a road marking and the processor detects the two or more of the candidate intersection areas as separate intersection areas when the marking exists 
See at least [0110], wherein two candidate intersection areas, representing two three-way intersections, are not combined to form one four-way intersection when a median is detected on the road, and the two three-way intersections remains separate
See at least [0123], wherein the detected road features include textures, edges, straight lines, crosses, etc.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Itonaga with Fleisig’s technique of using road markings to detect candidate intersections. It would have been obvious to modify because doing so enables the extraction of road geometry from high-resolution optical, remote-sensing imagery without the need for manual annotation. This combination would result in map generation that requires less time and produces less errors, as recognized by Fleisig (see at least [0003]-[0005]).

Regarding Claim 6, Itonaga teaches:
A method for generating a map, comprising:
See at least pg. 66, fig. 6
detecting road areas representing roads from a bird's-eye view image, 
See at least pg. 63, right col. ¶2-3, wherein the process comprises a road-area recognition unit (described in Section 2), which takes an input image and detects road areas
See at least pg. 63, fig. 2, wherein the input map image is a top-down, or bird’s eye view of a road network
detecting skeletal lines of the road areas 
See at least pg. 63, right col. ¶2-3, wherein the process comprises a road-area construction unit (described in Section 3), which takes the road areas and applies thinning processing
See at least pg. 66, left col. ¶2 and fig. 7, wherein the thinning processing results in a representation of the road network wherein each road is represented by a single centerline
and detecting individual branch points of the skeletal lines as candidates for the intersections, 
See at least pg. 66, left col. ¶3, wherein points on the skeletal lines where the line branches into three or more directions are defined as potential junction nodes
detecting candidate intersection areas for the respective candidates for the intersections from the bird's-eye view image, 
See at least pg. 66, right col. ¶1, wherein junction areas are defined, comprising a circle centered on the determined potential junction nodes. The radius of the circle corresponds to the distance transformation of the pixel representing the center of the junction from the bird’s eye image, or roughly half the width of the respective roads in the junction
and detecting two or more of the candidate intersection areas that at least partially overlap each other as a single intersection area, the candidate intersection areas respectively including the candidates and each representing an intersection.
See at least pg. 68, left col. ¶4 and right col. ¶1-2, wherein partially overlapping candidate intersection areas are detected, and combined to form a single intersection area
See at least pg. 68, figs. 11 and 13, wherein the partially overlapping candidate intersection areas have respective candidates for the centers and each represents an intersection of the skeleton lines
Itonaga does not explicitly teach the candidate intersection points being in the center of their respective intersections. 
Fleisig teaches:
candidates for the center of intersections
See at least [0095], wherein after generating the skeleton map, the points where the skeleton lines meet comprise the centers of the intersections between the roads the skeleton lines represent
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Itonaga with Fleisig’s technique of determining the centers of the intersections from the skeletal lines. It would have been obvious to modify because doing so enables the extraction of road geometry from high-resolution optical, remote-sensing imagery without the need for manual annotation. This combination would result in map generation that requires less time and produces less errors, as recognized by Fleisig (see at least [0003]-[0005]).

Regarding Claim 7, Itonaga teaches:
detecting road areas representing roads from a bird's-eye view image, 
See at least pg. 63, right col. ¶2-3, wherein the process comprises a road-area recognition unit (described in Section 2), which takes an input image and detects road areas
See at least pg. 63, fig. 2, wherein the input map image is a top-down, or bird’s eye view of a road network
detecting skeletal lines of the road areas 
See at least pg. 63, right col. ¶2-3, wherein the process comprises a road-area construction unit (described in Section 3), which takes the road areas and applies thinning processing
See at least pg. 66, left col. ¶2 and fig. 7, wherein the thinning processing results in a representation of the road network wherein each road is represented by a single centerline
and detecting individual branch points of the skeletal lines as candidates for the intersections, 
See at least pg. 66, left col. ¶3, wherein points on the skeletal lines where the line branches into three or more directions are defined as potential junction nodes
detecting candidate intersection areas for the respective candidates for the intersections from the bird's-eye view image, 
See at least pg. 66, right col. ¶1, wherein junction areas are defined, comprising a circle centered on the determined potential junction nodes. The radius of the circle corresponds to the distance transformation of the pixel representing the center of the junction from the bird’s eye image, or roughly half the width of the respective roads in the junction
and detecting two or more of the candidate intersection areas that at least partially overlap each other as a single intersection area, the candidate intersection areas respectively including the candidates and each representing an intersection.
See at least pg. 68, left col. ¶4 and right col. ¶1-2, wherein partially overlapping candidate intersection areas are detected, and combined to form a single intersection area
See at least pg. 68, figs. 11 and 13, wherein the partially overlapping candidate intersection areas have respective candidates for the centers and each represents an intersection of the skeleton lines
Itonaga does not explicitly teach a non-transitory recording medium that stores a computer program for generating a map, and the candidate intersection points being in the center of their respective intersections. 
Fleisig teaches:
a non-transitory recording medium that stores a computer program for generating a map
See at least [0006] and fig. 1, storage 22 
candidates for the center of intersections
See at least [0095], wherein after generating the skeleton map, the points where the skeleton lines meet comprise the centers of the intersections between the roads the skeleton lines represent
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Itonaga with Fleisig’s technique of a non-transitory recording medium, and determining the centers of the intersections from the skeletal lines. It would have been obvious to modify because doing so enables the extraction of road geometry from high-resolution optical, remote-sensing imagery without the need for manual annotation. This combination would result in map generation that requires less time and produces less errors, as recognized by Fleisig (see at least [0003]-[0005]).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Itonaga and Fleisig as applied to claims above, and further in view of Dai.

Regarding Claim 3, Itonaga and Fleisig in combination disclose all of the limitations of Claim 1 as discussed above, and Itonaga additionally teaches:
wherein the processor is further configured to detect, from among the candidates for the centers of intersections, a plurality of candidates connected by the skeletal lines 
See at least pg. 68, left col. ¶1 and fig. 11, wherein a plurality of candidates N1, N2, and N3, are detected to be connected by common links in the skeletal lines
Itonaga remains silent on:
to form a closed curve, determine whether the closed curve is approximated by a circle centered at the centroid of the plurality of candidates, and detect an area including the detected plurality of candidates as an area representing a rotary when the closed curve is approximated by a circle.
Dai teaches:
to form a closed curve, determine whether the closed curve is approximated by a circle centered at the centroid of the plurality of candidates, and detect an area including the detected plurality of candidates as an area representing a rotary when the closed curve is approximated by a circle.
See at least pg. 39220, right col. ¶3 and pg. 39221, left col. ¶1, wherein a plurality of candidate intersection points are determined to form a closed curve as they all fall within a ring-shaped region, or a closed circle, around a center point. The roundabout is then extracted from the ring of candidate intersection points
See at least pg. 39220, fig. 8, bottom row
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Itonaga and Fleisig with Dai’s technique of detecting a roundabout based on the candidate intersection points forming a closed circle. It would have been obvious to modify because doing so enables superior correctness and positioning accuracy when extracting road intersections from remote sensing images, as recognized by Dai (see at least Abstract).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Itonaga and Fleisig as applied to claims above, and further in view of Ikeuchi and Wang.

Regarding Claim 4, Itonaga and Fleisig in combination disclose all of the limitations of Claim 1 as discussed above, and Itonaga remains silent on:
wherein the processor is further configured to detect a road edge or a road marking indicating a road edge from the bird's-eye view image, 
and the processor does not detect one of the candidate intersection areas corresponding to one of the candidates for the centers of intersections as the intersection area when one of the skeletal lines passing through the one of the candidates for the centers crosses the road edge or the road marking indicating a road edge along another of the skeletal lines passing through the one of the candidates for the centers.
Ikeuchi teaches:
and the processor does not detect one of the candidate intersection areas corresponding to one of the candidates for the centers of intersections as the intersection area 
See at least [0312], wherein a candidate intersection is not detected as an intersection if image processing identifies that the candidate intersection is actually an overpass, or bridge
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Itonaga and Fleisig with Ikeuchi’s technique of not detecting candidate intersection areas based on the detection of road features comprising bridges. It would have been obvious to modify because doing so enables navigation systems to be able to correctly identify and handle newly-detected road intersections, as recognized by Ikeuchi (see at least [0005]-[0005]).
Wang teaches:
wherein the processor is further configured to detect a road edge or a road marking indicating a road edge from the bird's-eye view image, 
See at least pg. 956, Section 4.1 Recognition of bridges, wherein a bridge fence, or the edge of the road on the bridge, is detected from pixels of an image
See at least pg. 953, left col. and pg. 954, fig. 1, wherein the images are taken from an airplane, which means they are from a bird’s eye view
when one of the skeletal lines passing through the one of the candidates for the centers crosses the road edge or the road marking indicating a road edge along another of the skeletal lines passing through the one of the candidates for the centers.
See at least pg. 960, fig. 3 and pg. 961, fig. 7, wherein a bridges are distinguished from roads based on the detected bridge fence, or road edge, even when the bridge and roads appear to intersect
In combination with Ikeuchi’s teaching of not detecting candidate intersection areas when a bridge is recognized from an image, all of the limitations of Claim 3 are taught
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Itonaga, Fleisig, and Ikeuchi with Wang’s technique of identifying road features comprising bridges from road edge detection and distinguishing the bridges from intersections when a road crosses the detected bridge edge. It would have been obvious to modify because doing so enables more robust recognition of roads and bridges from images, even when interfering objects are presented, as recognized by Wang (see at least pg.961, Conclusion).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Itonaga and Fleisig as applied to claims above, and further in view of Ikeuchi.

Regarding Claim 5, Itonaga and Fleisig in combination disclose all of the limitations of Claim 1 as discussed above, and Itonaga additionally teaches:
locations represented in respective pixels of the bird's-eye view image,
See at least pg. 64, right col. ¶2, wherein the pixels in the bird’s-eye view image represent locations along the skeletal lines
Itonaga remains silent on:
wherein the bird's-eye view image includes altitude information indicating real-space altitudes of locations 
and the processor does not detect one of the candidate intersection areas corresponding to one of the candidates for the centers of intersections as the intersection area when a difference between a real-space altitude of a location corresponding to a position on one of the skeletal lines passing through the one of the candidates for the centers and a real-space altitude of a location corresponding to a position on another of the skeletal lines passing through the one of the candidates for the centers is not less than a predetermined altitude difference threshold.
Ikeuchi teaches:
wherein the bird's-eye view image includes altitude information indicating real-space altitudes of locations 
See at least [0159], wherein the road information includes altitude information indicating the altitudes of nodes, or locations, represented in the map information
and the processor does not detect one of the candidate intersection areas corresponding to one of the candidates for the centers of intersections as the intersection area when a difference between a real-space altitude of a location corresponding to a position on one of the skeletal lines passing through the one of the candidates for the centers and a real-space altitude of a location corresponding to a position on another of the skeletal lines passing through the one of the candidates for the centers is not less than a predetermined altitude difference threshold.
See at least [0305]-[0306], wherein a candidate intersection is not detected when the difference in altitude between a selected segment of the intersection and a neighboring road intersecting the segment exceeds a predetermined constant, or threshold value
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Itonaga and Fleisig with Ikeuchi’s technique of not detecting candidate intersection areas based on a difference in altitude information exceeding a threshold. It would have been obvious to modify because doing so enables navigation systems to be able to correctly identify and handle newly-detected road intersections, as recognized by Ikeuchi (see at least [0005]-[0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667